                         UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF TENNESSEE


David Dell'Aquila
                                  Plaintiff,
v.                                                     Case No.: 3:19−cv−00679

Wayne LaPierre, et al.
                                  Defendant,

                 ORDER ON MOTION TO APPEAR PRO HAC VICE

        Having satisfied the requirements of Local Rule 83.01(b), the motion to appear pro
hac vice (Doc. No. 19) of William A. Brewer is GRANTED.



                                                          s/ Kirk L. Davies, Clerk of Court




     Case 3:19-cv-00679 Document 23 Filed 11/15/19 Page 1 of 1 PageID #: 97
